OVERTON, Justice.
We have for review Warren v. State, 601 So.2d 1252 (Fla. 1st DCA 1992), in which the district court affirmed Warren’s sentence as a habitual violent felony offender and certified the following question as being of great public importance:
Is section 775.084(l)(b), the habitual violent felony offender statute, unconstitutional because: (1) it is inequitable and subject to arbitrary and capricious application in violation of article I, section 9 of the Florida Constitution and the 14th Amendment to the United States Constitution, and (2) it violates the constitutional prohibitions against double jeopardy?
Id. at 1253.1 We answer both portions of the question in the negative and approve the decision of the district court, in accordance with our decisions in Tillman v. State, 609 So.2d 1295 (Fla.1992), and Ross v. State, 601 So.2d 1190 (Fla.1992).
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.